Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
16, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed August 16, 2007.
                                                                                                                                                            
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00633-CV
____________
 
IN RE JON A. MARSHALL, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
August 2, 2007, relator Jon A. Marshall filed a petition for writ of mandamus
in this court, seeking an order directing respondent, the Honorable Linda
Storey, presiding judge of the County Court at Law No. 3 of Harris County,
Texas, to vacate her order denying relator=s AMotion to Set Aside Findings of Fact
and Conclusions of Law, Motion to Reconsider Plea in Abatement, and Second Plea
in Abatement@ filed in the underlying statutory condemnation proceeding.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also 
Tex. R. App. P. 52.1. 




Relator has failed to establish that
the trial court=s ruling is an abuse of discretion for which he has no
adequate remedy by appeal.  See In re Ford Motor Co., 165 S.W.3d 315,
317 (Tex. 2005).  Accordingly, we deny relator=s petition for writ of mandamus.                                                                                 
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed August
16, 2007.
Panel consists of Chief Justice Hedges, Justices
Hudson and Guzman.